DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (US Pub 2018/0122836).

With respect to claim 1, Kang a display device, (fig. 1; light emitting display device) comprising: a substrate; (fig. 1; substrate 100) a driving circuit structure disposed on the substrate and having at least one driving thin film transistor; (fig. 2; pixel circuit PC; 0073; discloses The plurality of pixels SP may each include a pixel circuit PC including a driving TFT T2 provided on a first substrate 100) 
and at least one light emitting device disposed on the driving circuit structure, (fig. 2; discloses light emitting device 300 connected to pixel circuit PC; par 0052; discloses Each pixel circuit PC may control a current flowing in the light emitting device 300 according to a data signal supplied through the data line DL in response to a scan pulse supplied through the gate line GL, based on the pixel driving power supplied through the driving power line PL)
and comprising a device conductive layer, (fig. 3; pixel electrode AE, Counter electrode CE)
a first conductive connecting structure, (see fig. 3; electrode E1)
a second conductive connecting structure, (see fig. 3; electrode E2)
a first carrier transmitting layer (fig. 3; semiconductor layer 350; par 0091; discloses the second semiconductor layer 350 may be provided on the active layer 330 and may supply a hole to the active layer 330 ; hence interpreted to be a carrier transmitting layer ) and a second carrier transmitting layer, (fig. 3; semiconductor layer 310; par 0089; discloses the first semiconductor layer 310 may supply an electron to the active layer 330; hence interpreted to be a carrier transmitting layer)
wherein the device conductive layer comprises a first section (fig. 3; pixel electrode AE) and a second section, (fig. 3; counter electrode CE)
 the first section is electrically connected to the first carrier transmitting layer through the first conductive connecting structure, (fig. 3; discloses pixel electrode AE connected to the semiconductor layer 350 via electrode E1; par 0103; discloses The pixel electrode AE may be electrically connected to the driving TFT T2 and the first electrode E1 of the light emitting device 300 and may be defined as an anode electrode)
and the second section is electrically connected to the second carrier transmitting layer through the second conductive connecting structure, (fig. 3; discloses common electrode CE connected to the semiconductor layer 310 via electrode E2; par 0106; discloses  The common electrode CE may be electrically connected to the second electrode E2 of the light emitting device 300 and the common power line CL and may be defined as a cathode electrode)
wherein the at least one light emitting device is electrically connected to the at least one driving thin film transistor, (par 0086; discloses the light emitting device 300 according to an embodiment may be accommodated into the concave portion 130 provided in the pixel SP and may be connected to the pixel circuit PC)
 and wherein a minimum distance between at least a part of a topmost surface of the first section and the substrate is greater than a minimum distance between a topmost surface of the second conductive connecting structure and the substrate, (fig. 3; discloses the distance between the topmost surface of the pixel electrode AE and the substrate 100 is greater than the distance between the topmost surface of the electrode E2 and the substrate 100)
 and a minimum distance between at least a part of a topmost surface of the second section and the substrate is greater than a minimum distance between a topmost surface of the first conductive connecting structure and the substrate (fig. 3; discloses the distance between the topmost surface of the common electrode CE and the substrate 100 is greater than the distance between the topmost surface of the electrode E1 and the substrate 100).

	With respect to claim 2, Kang discloses wherein the topmost surface of the first conductive connecting structure and the topmost surface of the second conductive  (par 0086; discloses heights of the first electrode E1 and the second electrode E2 may be the same);
	

	With respect to claim 3, Kang discloses wherein the at least one light emitting device has a taper profile (fig. 4; discloses the light emitting device 300 comprises a taper profile; (i.e. interpreted to be reduced thickness profile)).

	With respect to claim 4, Kang discloses wherein the at least one light emitting device further comprises a light emitting layer disposed between the first carrier transmitting layer and the second carrier transmitting layer (fig. 4; light emitting layer 350 disposed between conductive layers 350 and 310).

	With respect to claim 5, Kang discloses wherein the at least one driving thin film transistor comprises a channel layer (fig. 3; semiconductor layer SCL), and the light emitting layer and the channel layer are not overlapped (fig. 3; discloses the semiconductor layer SCL does not overlap the light emitting layer 330).

	With respect to claim 6, Kang discloses wherein the at least one driving thin film transistor comprises a channel layer, and the channel layer does not overlap with the first section of the device conductive layer (fig. 3; discloses the semiconductor layer SCL does not overlap the pixel electrode AE).

Kang discloses wherein the at least a part of the topmost surface of the first section and the at least a part of the topmost surface of the second section are coplanar (Par 0086; discloses the pixel electrode pattern AE and the common electrode pattern CE may be co-planar).

	With respect to claim 8, Kang discloses wherein the at least one light emitting device is electrically connected to the at least one driving thin film transistor through the first section and the first conductive connecting structure (fig. 3; discloses the light emitting element 300 connected to the tft T2 via pixel electrode AE and electrode E1).

	With respect to claim 9, Kang discloses wherein the driving circuit structure further comprises at least one switching thin film transistor electrically connected to the at least one driving thin film transistor (fig. 2; TFT T1 connected to TFT2; par 0053; discloses The switching TFT T1 may be turned on according to the scan pulse supplied through the gate line GL and may supply the data signal, supplied through the data line DL, to the driving TFT T2).

	With respect to claim 10, Kang discloses wherein the driving circuit structure further comprises a capacitor electrically connected to the at least one driving thin film transistor (fig. 2; Cst; par 0052; discloses the pixel circuit PC according to an embodiment may include a switching TFT T1, a driving TFT T2, and a capacitor Cst; see par 0055 as well).
Kang discloses further comprises a buffer layer disposed on the at least one light emitting device (fig. 3; layer 160; par 0117; discloses an encapsulation layer 160 that covers a top of the first substrate 100 including the pixel SP and the light emitting device 300).
	
	With respect to claim 15, Kang discloses further comprising a backplane (see fig. 3; layer 500) and an integrated circuit, (fig. 1; element 700;) wherein the integrated circuit and the at least one light emitting device are situated between the backplane and the substrate, (par 0059; discloses the second substrate 500 may be disposed to cover the first substrate 100 and may be defined as an opposite substrate, a color filter array substrate, or an encapsulation substrate.) and the integrated circuit is electrically connected to the at least one driving thin film transistor (par 0061; discloses the scan driving circuit 700 may generate the scan pulse according to a gate control signal input from the panel driver 900 and may supply the scan pulse to the gate lines GL. The scan driving circuit 700 may be built into the third non-display area of the first substrate 100 through a process which is the same as a process of forming the TFTs provided in each pixel SP).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 





Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub 2018/0122836) in view of Gai et al (US Pub 2017/0168361).


	With respect to claim 11, Kang doesn’t expressly disclose further comprising an electrostatic discharge protection device electrically connected to one of the first section and the second section of the device conductive layer;
	In the same field of endeavor, Gai discloses display device comprising an electrostatic discharge protection device electrically connected to one of the first section and the second section of the device conductive layer (par 0039; discloses the ESD protector 3 in the embodiment includes a first discharging terminal 31 coupled to the signal line 1, and a second discharging terminal 32 coupled to the common electrode line 2. The ESD protector 3 protects the signal line 1 from ESD);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kang to include an EDS protector in the pixel as disclosed by Gai in order to prevent the display device from being damaged due to significant charge in display panels that accumulate during display mode or during the manufacturing process.



Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub 2018/0122836) in view of Oka et al (US Pub 2008/0099121).

	With respect to claim 12, Kang discloses further pixel electrode connected between the TFT2 and light emitting element 300 via hole CCH1 and ECH1 (see fig. 3; TFT2, Pixel electrode AE, light emitting element 300, CCH1, ECH1);
Kang doesn’t expressly disclose an adhesive layer disposed on the driving circuit structure, wherein the adhesive layer is in contact with the at least one light emitting device;
Oka discloses a conductive paste and method of bonding multiple layer printed circuit board using the same (see abstract); Oka discloses the conductive paste exhibits a good filling ability into a via hole and thus a highly reliable connection between circuits can be obtained by filling the conductive paste into the via hole (Par 0042; discloses the conductive paste of the invention exhibits a good filling ability into a via hole and thus a highly reliable connection between circuits can be obtained by filling the conductive paste into the via hole. Moreover, even when a multilayer printed wiring board obtained by filling the conductive paste into the via hole is placed under an environment of high temperature and high humidity, change in connection resistance with time is small and thus the reliability of the connection is high from the viewpoint);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kang to connect the pixel electrode with the TFT 2 using the conductive paste filled in the hole as disclosed by Oka in order to achieve a 

	With respect to claim 13, Kang as modified by Oka further discloses wherein the adhesive layer has a plurality of conductive particles electrically connected to the at least one light emitting device (par 0023; discloses the conductive paste of the invention is one wherein the conductive particles are dispersed into the resin mixture and is obtained by a method of mixing and kneading resin components constituting the resin mixture and a curing agent with the conductive particles).



	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub 2018/0122836) in view of Shintani et al (US Pub 2015/0249232).

With respect to claim 17, Kang doesn’t expressly disclose wherein the at least one light emitting device is disposed on the driving circuit structure by a transferring process;
In the same field of endeavor, Shintani discloses method for producing display device where the at least one light emitting device is disposed on the driving circuit see par 0075; discloses wherein the forming of the light-emitting layers includes: preparing transfer substrates, each transfer substrate having a supporting substrate on which a transfer layer including at least one of red, green, and blue light-emitting materials is formed; and transferring the corresponding transfer layer onto a transfer-target substrate of the EL display device by using the corresponding transfer substrate, and the forming of the light-emitting layers, the sealing, and the forming of the transfer layer of each transfer substrate are performed within an isolation atmosphere for preventing exposure to the air);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kang to dispose the light emitting device on the driving circuit structure by a transferring process as disclosed by Shintani in order to easily manufacture high-definition EL display device.

Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub 2018/0122836) in view of Doyle et al (US Pub 2014/0226110).

	With respect to claim 16, Kang doesn’t expressly disclose comprising an assisting thin film transistor disposed on the backplane, wherein the assisting thin film transistor is electrically connected between the integrated circuit and the at least one driving thin film transistor;
	In the same field of endeavor, Doyle discloses a display device comprising organic light emitting diode backlight (see abstract); Doyle discloses comprising an see par 0055; discloses Organic light-emitting diode layer 64 may contain one or more thin-film transistors. Signal lines (e.g., a grid of horizontal and vertical metal lines) may be used in applying control signals to the thin-film transistors; 0070; discloses Backlight structures 42 may be provided with one or more conductive vias such as vias 96 that couple circuitry in backlight structures 42 to circuitry in thin-film transistor layer 58. In this type of configuration, backlight structures 42 may receive control signals from TFT layer 58);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kang to connect the oled backlight module to the tft array of the display panel and supply the control signal for the backlight via the tft array of the display as disclosed by Doyle in order to drive the backlight unit using the same control circuit that controls the tft-array of the display panel. The modification would reduce the need for separate control circuits for the backlight unit.


	With respect to claim 18, Kang doesn’t expressly disclose wherein the at least one light emitting device emits light for providing a backlight;
	In the same field of endeavor, Doyle discloses a display device comprising organic light emitting diode backlight structure (see par 0006; discloses The display may include a liquid crystal display cell and a backlight unit that is formed from one or more organic light-emitting diodes. The liquid crystal display cell may include a color filter layer, a liquid crystal layer, a thin-film transistor layer, and one or more polarizer layers. The organic light-emitting diode backlight structures (OLED backlight structures) may provide backlight that illuminates the display layers);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kang to user the organic light emitting device as backlight for a display device as disclosed by Doyle in order to improve the efficiency of the display device as overall power consumption by the backlight may be reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624